DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
Claim 1 is currently amended.
Claims 2, 4, 5 and 6 are original.
Claim 3 is canceled.
Response to Amendment
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Applicant has asserted “Davidson’s primary fingers 302 do not correspond to either the third finger or the fourth finger recited by claim 1, and Davidson’s secondary fingers 311 do not correspond to either the first finger or the second finger recited by claim 1 because Davidson’s primary fingers 302 and secondary fingers 311 do not protrude from the opening of the housing, contrary to the recited features of the first, second, third and fourth fingers amended claim 1” however examiner respectfully disagrees. Davidson (U.S. Patent Application No. 2016/0073584 A1) was not introduced in the claim 1 limitation that reads “The first finger, the second finger, the third finger and the fourth finger each protrude from the opening.” This limitation was taught by the primary art (Gombert U.S. Patent Application No. .
The limitation of claim 1 that reads “a maximum distance between the first finger and the second finger is shorter than a maximum distance between the third finger and the fourth finger” introduced Murakami A. This limitation was taught by Murakami A (U.S. Patent Application No. US 2012/0286536 A1) Summary 0012; i.e., the space between the two fingers forming the second finger pair including the deformable finger may be smaller than the space between the two fingers forming the first finger pair including no deformable finger. This rejection also still stands. Davidson was later introduced in rejecting claim 2. At the point in which Davidson was introduced, “protruding from the opening” had already been taught by the primary reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Gombert (U.S. Patent Application No. 2016/0278872 A1; hereinafter Gombert) in view of Murakami A (U.S. Patent .

Regarding claim 1, Gombert teaches:
An end effector device (Gombert Fig. 8; i.e., end effector 7). 
A housing having an opening (Gombert Fig. 8; i.e., guiding groove 9).
A first gripper (Gombert Short description of the drawings [0049]; i.e., wherein two opposing working elements 8a.
A second gripper (Gombert Short description of the drawings [0049]; i.e., and the other two opposing working elements 8b).
The first gripper includes a first finger and a second finger facing each other configured to open and close (Gombert Short description of the drawings [0049]; i.e., The end effector 7 comprises, in this case, four working elements 8 which are each arranged opposite each other in pairs. As explained above, the four working elements 8 are driven via a mutual rotatable element 26).
The second gripper includes a third finger and fourth finger facing each other and configured to open and close in a direction intersecting the first gripper (Gombert Short description of the drawings [0049]; i.e., The end effector 7 comprises, in this case, four working elements 8 which are each arranged opposite each other in pairs. As explained above, the four working elements 8 are driven via a mutual rotatable element 26).
The first finger, the second finger, the third finger and the fourth finger each protrude from the opening (Gombert Short description of the drawings [0045]; i.e., The two working elements 8 are guided on a proximal section within a guiding groove 9).

A maximum distance between the first finger and the second finger is shorter than a maximum distance between the third finger and the fourth finger (Murakami A Summary [0012]; i.e., the space between the two fingers forming the second finger pair including the deformable finger may be smaller than the space between the two fingers forming the first finger pair including no deformable finger).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector device of Gombert to have further incorporated a maximum distance between the first finger and the second finger being shorter than a maximum distance between the third finger and the fourth finger, as taught by Murakami A. Doing so would allow the end effector to grip most objects even if a specific object has an irregular shape when comparing one side of the object to its’ other end (Murakami A: since the finger member 122b provided on the moving member 120 is provided to be slightly closer to the moving member 130 than the finger member 122a provided on the same moving member 120, the finger pair B comes into contact with the object W before the finger pair A comes into contact with the object Was shown in FIG. 2A). Furthermore, it would have been obvious since it has been held that using a known technique (i.e., having a pair of fingers with a shorter distance than a second pair of fingers at taught by Murakami A) to improve similar devices (i.e., the fingers of Gombert) in the same way (i.e., both have a two pairs of fingers) support a conclusion of obviousness. See MPEP 2143 I C.
Gombert does not teach: the third finger and the fourth finger each have greatly bent side surfaces formed in an S- shape and an inwardly sloping surface bounded by the side surfaces, however Murakami B teaches:
The third finger and the fourth finger each have greatly bent side surfaces formed in an S- shape and an inwardly sloping surface bounded by the side surfaces (Murakami B Fig. 1A; finger sections 112b and 112d have bent side surfaces formed in an S- shape and an inwardly sloping surface bounded by the side surfaces).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector device of Gombert to have further incorporated the third finger and the fourth finger each have greatly bent side surfaces formed in an S- shape and an inwardly sloping surface bounded by the side surfaces as taught by Murakami B. Doing so would allow the gripping device to grip objects of various shapes and sizes with a stable amount of gripping force (Murakami B Paragraph 0007; i.e., an advantage of some aspects of the invention is to provide a robot hand that can grip components having various sizes and shapes with sufficient gripping force).

Claim 3 was cancelled.

Regarding claim 4, Gombert in view of Murakami A and Murakami B teach the end effector device according to claim 1. Gombert also teaches
Wherein the first finger, the second finger, the third finger, and the fourth finger each have a work contact surface (Gombert Fig. 8; i.e., working elements 8)
Gombert does not teach: Material of the work contact surfaces of the fist finger and the second finger is different from material of the work contact surfaces of the third finger and the fourth finger, however in the same field of endeavor, Murakami A teaches:
•	Different materials in the work contact surfaces of the fingers (Murakami A Structure of a Robot Hand of the Embodiment [0035]; i.e., In the robot hand 100 of this embodiment, the two finger 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector device of Gombert to have further incorporated work contact surfaces of the first finger and the second finger being of different material from the third and the fourth finger, as taught by Murakami A. Doing so would allow the end effector to grip various objects even if a specific object has an irregular shape when comparing one side of the object to its’ other end (Murakami A paragraph 0010, i.e., even when the size of the object in a position in which the first finger pair grasps the object and the size of the object in a position in which the second finger pair grasps the object are different from each other, it is possible to eliminate the difference in size by the deformation of the deformable finger. As a result, the robot hand according to the aspect of the invention can grip various objects even though the robot hand has a simple structure and is controlled with ease).

Regarding claim 5, Gombert in view of Murakami A and Murakami B teach the end effector device according to claim 1. Gombert also teaches:
Wherein the first gripper and the second gripper are driven so as to simultaneously grip a common work (Gombert Short description of the drawings [0049]; i.e., The end effector 7 comprises, in this case, four working elements 8 which are each arranged opposite each other in pairs. As explained above, the four working elements 8 are driven via a mutual rotatable element 26).


A robotic device (Gombert Fig. 5; i.e., surgical instrument 1).
The end effector device according to claim 1 (Gombert Fig. 8; i.e., end effector 7).
A robotic hand device configured to drive the end effector device (Gombert Short description of the drawings [0066]; i.e., Fig. 12 shows a sectional view of the distal end of a surgical instrument 1 having an end effector 7 and a manipulator 4 to position the end effector 7).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Gombert in view of Murakami A, Murakami B and further in view of Davidson (U.S. Patent Application No. 2016/0073584 A1; hereinafter Davidson).

	Regarding claim 2, Gombert in view of Murakami A and Murakami B teach the end effector device according to claim 1 but Gombert in view of Murakami A and Murakami B do not teach: Wherein a length of the first finger and the second finger protruding from the opening is longer than a length of the third finger and the fourth finger protruding from the opening. However, in the same field of endeavor, Davidson teaches:
•	Wherein a length of the first finger and the second finger protruding from the opening is longer than a length of the third finger and the fourth finger protruding from the opening (Davidson Fig. 3; i.e., primary fingers 302 and secondary fingers 311).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector device of Gombert to have further incorporated the length of the first finger and the second finger protruding from the opening to be longer than the length of the third finger and the fourth finger protruding from the opening, as taught by Davidson. Doing so would allow the end effector to grip objects of varying widths such as an apple .



















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ARONSON whose telephone number is (571)272-8590. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/J.A./Examiner, Art Unit 3652